Citation Nr: 1517479	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-22 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

On his August 2012 VA Form 9, the Veteran requested a Board hearing and was scheduled for a videoconference hearing on March 27, 2015.  However, several days prior to his hearing he submitted correspondence indicating that he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).


FINDING OF FACT

The Veteran's current erectile dysfunction is in part due to or the result of his service-connected posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2011, the Veteran filed a claim of service connection for erectile dysfunction secondary to his service-connected PTSD.  Specifically, the Veteran asserts that he developed erectile dysfunction as a result of the prescribed medication he had been taking for treatment of his PTSD symptoms.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran is currently service connected for PTSD.  See February 2009 Rating Decision.  The medical evidence of record also reflects a current diagnosis of erectile dysfunction.  Indeed, at the September 2011 VA examination, the VA examiner, after conducting a physical evaluation of the Veteran, diagnosed him with having erectile dysfunction.  

What remains to be established is whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected PTSD.  During a September 2011 VA treatment visit, the Veteran reported that the psychiatric medication was ineffective and caused him to experience erectile dysfunction.  At the September 2011 VA examination, the VA examiner determined that the Veteran's erectile dysfunction was less likely than not proximately due to, or the result of the Veteran's service-connected PTSD.  However, in his rationale, the examiner explained that the Veteran's erectile dysfunction was multifactorial, and was attributed to a combination of his PTSD, depression, benign prostatic hyperplasia (BPH), chronic prostatitis and certain medications he had been taking, to include bupropion and clonazepam.  (The evidence of record reflects that the Veteran has been prescribed with bupropion and clonazepam to help treat his psychiatric symptoms.)  

In light of the September 2011 VA medical opinion which establishes a relationship between the Veteran's currently diagnosed erectile dysfunction and his service-connected PTSD, and attributes the Veteran's erectile dysfunction, in part, to his PTSD and the medication he has been taking to treat symptoms associated with his PTSD, the Board finds that the nexus element required for service connection has been satisfied.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has erectile dysfunction that is proximately due to his service-connected PTSD.  38 C.F.R. §§ 3.102, 3.310.  


ORDER

Entitlement to service connection for erectile dysfunction secondary to service-connected PTSD is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


